SULLIVAN, J.
This action was brought by the appellant to obtain a divorce from the defendant. The action was tried by the court and findings of fact, conclusions of law and judgment entered in favor of the defendant. The appeal is from the judgment.
The only error assigned is the insufficiency of the evidence to support the findings and judgment. Upon a careful examination of the evidence we find there is a substantial conflict upon all of the material issues made by the pleadings. That being true, under the well-established rule of this court, the findings and judgment must be affirmed. (Friedrich v. Donahue, 20 Ida. 92, 116 Pac. 1029; Weeter Lumber Co. v. Fales, 20 Ida. 255, Ann. Cas. 1913A, 403, 118 Pac. 289; Blackfoot State Bank v. Crisler, 20 Ida. 379, 118 Pac. 775; Thomason v. Lane-Potter Lumber Co., 20 Ida. 771, 119 Pac. 875; Coe v. McGran, 23 Ida. 582, 131 Pac. 1110; Griffith v. Griffith (Wash.), 133 Pac. 443.)
The judgment must therefore be affirmed and it is so ordered, with costs in favor of the appellant.
Ailshie, C. J., and Stewart, J., concur.